Citation Nr: 0601446	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  03-25 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of right wrist sprain, scapholunate advanced 
collapse with carporadial degeneration, dominant hand, prior 
to January 14, 2004.  

2.  Entitlement to a temporary total rating beyond February 
28, 2004 for convalescence based on surgical treatment for 
service-connected residuals of right wrist sprain, 
scapholunate advanced collapse with carporadial degeneration, 
dominant hand. 

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of right wrist sprain, scapholunate advanced 
collapse with carporadial degeneration, dominant hand, from 
March 1, 2004. 

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The veteran had verified active military service from June 
1969 to December 1970.  He received the Air Medal with V 
Device and a Purple Heart for his military service.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in November 
2002 and June 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  

Procedural History - right wrist disability.

By rating decision in November 2002, service connection for 
residuals of right wrist sprain, scapholunate advanced 
collapse with carporadial degeneration, dominant hand, was 
granted with an evaluation of 10 percent, effective April 22, 
2002.  The appellant filed a timely notice of disagreement to 
the assigned rating.  The RO issued a Statement of the Case 
as to the wrist disability in July 2003.  The appellant 
perfected the appeal in August 2003.  



Procedural History - degenerative joint disease of the 
lumbosacral spine.

By rating decision in November 2002, service connection was 
granted for degenerative joint disease of the lumbosacral 
spine, L3-S1, with an evaluation of 10 percent, effective 
April 22, 2002.  The appellant filed a timely notice of 
disagreement to the assigned rating.  By rating decision in 
July 2003, the RO granted a 40 percent evaluation for 
degenerative joint disease of the lumbosacral spine, L3-S1, 
with radiculopathy, effective April 22, 2002.  The RO issued 
a Statement of the Case in June 2004.  Thereafter, in August 
2004, the RO construed a statement from the appellant as a 
timely filed substantive appeal for the back disability.  
During the March 2005 video conference hearing before the 
undersigned Veterans Law Judge, the appellant withdrew his 
claim for an initial rating in excess of 40 percent for 
degenerative joint disease of the lumbosacral spine.  See 
Transcript at page 3.


Procedural History -Temporary total rating and Total 
disability rating for individual unemployability.

In January 2004, the veteran underwent surgical treatment for 
the service-connected right wrist sprain, scapholunate 
advanced collapse with carporadial degeneration.  By rating 
decision in June 2004, a temporary total rating was assigned 
effective January 14, 2004 based on surgical treatment 
necessitating convalescence.  In that same rating decision, 
the RO denied entitlement to a total rating for compensation 
purposes based on individual unemployability.  The appellant 
filed a timely notice of disagreement.  The RO issued a 
Statement of the Case in October 2004.  The appellant 
perfected his appeal in December 2004.  


Other Procedural Matters

It appears that in August 1997, a service representative for 
Vietnam Veterans of America revoked the VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative that was executed in November 1992 and 
acknowledged in December 1992.  According to 38 C.F.R. 
§ 20.608, a representative may withdraw services as a 
representative in an appeal at any time prior to 
certification.  The representative must give written notice 
of such withdrawal to the appellant and to the agency of 
original jurisdiction.  Id.  A review of the claims file does 
not show that the veteran was provided written notice of 
revocation prior to or subsequent to certification of the 
appeal to the Board in February 2005.  Notwithstanding those 
facts, the claims file does show that the agency of original 
jurisdiction provided the Vietnam Veterans of America with 
notice of the issues on appeal prior to certification of the 
appeal to the Board.  The Vietnam Veterans of America has not 
made an appearance on behalf of the appellant.  Of note, on 
March 3, 2005, the appellant voluntarily appeared without 
representation before the undersigned Veterans Law Judge via 
video conference at the RO in Indianapolis, Indiana and gave 
testimony relative to the issues on appeal.  

The issues of entitlement to an evaluation in excess of 10 
percent for residuals of right wrist sprain, scapholunate 
advanced collapse with carporadial degeneration, dominant 
hand, from March 1, 2004, and entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant is right hand dominant.  He was a self-
employed general contractor/ carpenter until January 14, 
2004. 

2.  Prior to January 14, 2004, the right wrist disability was 
manifest by pain on movement, occasional tenderness, some 
limitation of motion, lack of strength, and lack of 
endurance.  X-rays showed radioscaphoid osteoarthritis. 

3.  On January 14, 2004, the appellant underwent a proximal 
row carpectomy and radial styloidectomy on the service-
connected right wrist.  

4.  A temporary total rating was assigned from January 14, 
2004 through February 28, 2004, based on surgical treatment 
of the right wrist disability that necessitated 
convalescence.  

5.  The January 14, 2004, proximal row carpectomy with radial 
styloidectomy did not result in severe postoperative 
residuals or otherwise necessitate convalescence beyond 
February 28, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for residuals of right wrist sprain, scapholunate 
advanced collapse, carporadial degeneration, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R §§ 
3.159, 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic Code 5215 
(2005). 

2.  The criteria for a temporary total rating beyond February 
28, 2004 based on convalescence necessitated by surgical 
treatment for service-connected residuals of right wrist 
sprain, scapholunate advanced collapse, carporadial 
degeneration, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R §§ 3.159, 4.30 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter -- VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Duty to Notify

Here, the veteran's claim of entitlement to an evaluation in 
excess of 10 percent for a service-connected right wrist 
disability arises from an initial grant of VA benefits in 
November 2002.  The original VCAA notice letter sent in May 
2002 was deficient.  Thus, 38 U.S.C.A. § 5103 requires VA to 
issue proper VCAA notice before adjudicating the downstream 
issue.  In this case, February 2003 and August 2004 VA 
letters apprised the veteran of the information and evidence 
necessary to substantiate his claim for an increased rating.  
Such correspondence also apprised him as to which information 
and evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  It is unclear whether the letter explicitly 
advised the veteran to send any evidence in his possession, 
pertinent to the appeal, to VA.  Nevertheless, as a practical 
matter the Board finds that he has been notified of the need 
to provide such evidence, for the following reasons.  The 
Supplemental Statement of the Case issued in June 2004 set 
forth the complete text of 38 C.F.R. § 3.159, which contains 
that particular notice provision.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (2005).  

A March 2004 VCAA letter apprised the appellant of the 
information and evidence necessary to substantiate his claim 
to a temporary total convalescence rating.  Such 
correspondence also apprised him as to which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  Again, it is unclear whether the letter 
explicitly advised the veteran to send any pertinent evidence 
in his possession to VA.  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The 
Supplemental Statement of the Case issued in October 2004 set 
forth the complete text of the notice provisions in 38 C.F.R. 
§ 3.159 and the evidence then of record.  The Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2005).  

Although proper notice was provided to the appellant after 
the initial adjudication of his claims in November 2002 and 
June 2004, the appellant has not been prejudiced thereby.  
Adequate VCAA notice was provided prior to the transfer and 
certification of his case to the Board.  Incidentally, the 
veteran submitted a VA Form 21-4138, Statement in Support of 
Claim, in November 2004 that stated, "I have no other 
medical records to submit."  Thereafter, on March 3, 2005, 
the undersigned Veterans Law Judge queried the veteran as to 
whether he was submitting additional documentary evidence 
that day with regard to any issue on appeal.  The veteran 
responded that everything he had in his possession had 
already been submitted and was in his file.  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.

Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In this case, all due 
process concerns have been satisfied.  Thus, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

Duty to assist

With regard to the duty to assist, the appellant's claims 
file contains VA treatment records, reports of VA 
examination, and private medical statements.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of this appeal and has not identified any 
additional pertinent evidence to be associated with the 
record.  As discussed in the introduction, the veteran was 
afforded an opportunity to give testimony before a member of 
the Board.  At his video conference hearing before the 
undersigned Veterans Law Judge in March 2005, the appellant 
testified that he was undergoing vocational rehabilitation.  
The Board notes that the Vocational Rehabilitation Folder has 
been associated with the C-file.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claims.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Hence, VA's 
duty to assist the veteran in the development of his claims 
has been satisfied.  


Disability ratings in general 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected right wrist disability.  The Board has 
found nothing in the historical record, which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005). 

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Because this case arises from an initial rating decision 
which established service connection and assigned the initial 
disability evaluation, consideration must be given to the 
possibility of staged ratings; that is, separate ratings may 
be assigned for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (2005).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005). 

Under Diagnostic Code 5214, a 30 percent rating is warranted 
for favorable ankylosis of the wrist (major) in 20 degrees to 
30 degrees of dorsiflexion.  A 40 percent rating is warranted 
for any other position, except favorable. 38 C.F.R. § 4.71a.

Under Diagnostic Code 5215, a 10 percent rating is warranted 
for limitation of wrist motion in dorsiflexion less than 15 
degrees or palmar flexion limited in line with the forearm in 
the major or minor extremity.  38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (2005).

Normal range of motion for the wrist is as follows:  
dorsiflexion (extension) is 0 to 70 degrees; palmar flexion 
is 0 to 80 degrees; ulnar deviation is 0 to 45 degrees; and 
radial deviation is 0 to 20 degrees.  38 C.F.R. § 4.71, Plate 
I (2005).


I.  Initial rating in excess of 10 percent prior to January 
14, 2004 for residuals of right wrist sprain, scapholunate 
advanced collapse with carporadial degeneration, dominant 
hand.  

In November 2002, the veteran, a self-employed general 
contractor/ carpenter contended that his right wrist did not 
allow him to pound nails or run a saw all day.  He asserted 
that if he worked all day, his hand, wrist, and forearm ached 
automatically and kept him awake throughout the night.  He 
claimed stiffness all the time and that he was unable to lift 
or carry heavy objects like roof rafters or shingles.  In 
September 2003, he complained of constant pain in the right 
wrist and reported that daily work as a carpenter was 
becoming more difficult.  In January 2004, he sought surgical 
intervention to fuse the bones in his right hand.  

An April 2002 VA outpatient treatment record shows that the 
veteran's upper extremity strength was 5/5.  The right wrist 
manifested a small nodule on the dorsal aspect that was 
nontender.  In relevant part, the diagnosis was left wrist 
pain.  

The report of the September 2002 VA examination shows right 
ulnar deviation to 20 degrees without pain, radial deviation 
to 10 degrees without pain, palmar flexion to 60 degrees 
without pain, and dorsiflexion to 50 degrees without pain.  
Wrist pronation was to 80 degrees without pain.  Supination 
was to 85 degrees on the right without pain.  There was 
tenderness to palpation of the scapholunate joint, as well as 
the carporadial joint.  There was pain with radial deviation.  
There was no clunk and no scapholunate instability.  X-rays 
of the right wrist showed scapholunate ligament disruption 
with Type II SLAC (scapholunate advanced collapse) of the 
wrist with radioscaphoid degeneration.  The pertinent 
diagnosis was scapholunate advanced collapse (SLAC wrist Type 
II) with carporadial degeneration.  

An April 2003 VA outpatient treatment record shows that the 
veteran medicated with NSAIDs, naproxen as needed.  He used a 
wrist mobilizer without help.  He had full range of motion.  
There was no tenderness in the hand.  A hard lump was noted 
in the extensor area.  The pertinent diagnosis was right 
wrist pain.

A September 2003 medical statement from G.F., MD, a private 
orthopedic surgeon, indicates that the veteran had a wrist 
injury, which caused him disability, loss of strength, loss 
of motion, and the inability to do the repetitive impact type 
of activities necessary for construction work.  It was stated 
that activities such as hammering, jack hammering, and sawing 
would be severely limited by his wrist condition.  Dr. G.F. 
opined that the veteran was more likely to be a sedentary 
worker at that point, and the condition was expected to 
continue to deteriorate.  The reporting physician noted that 
one year old X-rays showed radioscaphoid osteoarthritis and a 
widening of the scaphoid lunate joint and some migration of 
the capitate toward the wrist joint.  

An October 2003 VA clinic note shows that the right wrist 
manifested full range of motion, no tenderness, a hard lump 
on the extensor area, and that he used a wrist immobilizer 
with no help.  The pertinent diagnosis was right wrist pain.  

VA preoperative notes dated January 12, 2004 show right wrist 
pain refractory to conservative treatment that had limited 
his ability to work, that he had 70 to 90 percent maximum 
strength preoperatively, and that it might take up to 6-12 
months to regain his preoperative strength.  Range of motion 
of the right upper extremity was to 50 degrees of extension, 
35 degrees of flexion, 10 degrees of radial deviation with 
pain, and 20 degrees of ulnar deviation.  There was full 
pronation and supination.  There was tenderness to palpation 
over the scapholunate region dorsally.  His grip strength was 
5/5 bilaterally.  The upper extremity was neurovascularly 
intact.  X-rays showed chronic scapholunate diastasis with 
arthrosis between the scaphoid and the styloid.  

Analysis

Prior to January 13, 2004, the veteran's right wrist 
disability was characterized by some pain on use, some 
tenderness over the scapholunate joint, some loss of range of 
motion, and arthritis.  In this case, a 10 percent evaluation 
may be assigned for a healed injury manifested by painful 
motion of the right wrist due to a healed injury.  38 C.F.R. 
§ 4.59.  

However, the Rating Schedule provides other Diagnostic Codes 
that more appropriately characterize the veteran's 
disability.  As the service-connected right wrist disability 
was not fused or immobile, a 30 percent evaluation under 
Diagnostic Code 5214 is not warranted prior to January 14, 
2004.  Moreover, the veteran's right wrist disability was not 
manifested by dorsiflexion less than 15 degrees or palmar 
flexion limited in line with the forearm to warrant a 10 
percent evaluation for limitation of motion of the wrist in 
accordance with Diagnostic Code 5215.  Nonetheless, private 
medical evidence indicated a loss of strength and an 
inability to do repetitive impact activities related to his 
employment in construction.  The Board acknowledges as 
credible the veteran's assertion that performing certain 
repetitive activities cause him more pain and limitation.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Having considered the veteran's subjective complaints 
together with the objective evidence, it is reasonable to 
conclude that fatigability of the wrist would result in 
additional loss of motion and functionality.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  As such, the Board determines 
that the right wrist disability manifested by functional 
impairment with pain more nearly approximates the currently 
assigned 10 percent rating under Diagnostic Code 5215.  38 
C.F.R. § 4.71a.  

At no point does the record present evidence sufficient to 
invoke the procedures for assignment of any higher evaluation 
on an extra-schedular basis, pursuant to 38 C.F.R. § 
3.321(b)(1).  In this regard, the Board notes that the right 
wrist disability is not objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned 10 percent rating).  There also is no objective 
evidence that the disability warrants frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1); see also Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


II.  Extension of the temporary total evaluation pursuant to 
38 C.F.R. § 4.30 based on the need for convalescence. 

On January 14, 2004, the veteran underwent a proximal row 
carpectomy and radial styloidectomy of the right wrist at the 
VA.  A temporary total rating was assigned for the period 
from January 14, 2004 through February 28, 2004.  

In essence, the veteran contends that his temporary total 
rating due to convalescence following right wrist surgery 
should have been extended beyond February 28, 2004, because 
(1) he did not start therapy until mid-March; and, (2) he 
required additional occupational therapy because of 
persistent weakness in the right wrist.  See Transcript, page 
(p.) 17.  The veteran reported that he began occupational 
therapy on March 18, 2004.  (Transcript, p. 11.)

Law and Regulations

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge if the hospital 
treatment of the service-connected disability resulted in (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps or recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a).  

Pursuant to 38 C.F.R. § 4.30(b), extensions of 1, 2, or 3 
months beyond the initial 3 months may be made under § 
4.30(a)(1), (2), or (3) and extensions of 1 or more months up 
to a 6 month period may be made under § 4.30(a)(2) or (3).

Factual background

The veteran was self-employed as a general contractor/ 
carpenter prior to January 14, 2004 and required the use of 
both hands.  He is right hand dominant.  He asserts that he 
is unemployable as a carpenter because of his decreased grip 
strength and his 10-pound lifting restrictions.  

Evidence for the period from January 14, 2004 until April 29, 
2004 (termination of occupational therapy), reveals that 
strengthening exercises were to begin 6 to 8 weeks after 
surgery.  A preoperative note reflects that maximum strength 
improvement (70 to 90 percent preoperative) might take up to 
6 to 12 months.  The preoperative diagnosis was scapholunate 
advanced collapse (SLAC) of the right wrist.  The veteran 
underwent a right proximal row carpectomy and radial 
styloidectomy.  

A January 20, 2004, social worker note reveals that the 
veteran had financial concerns as a result of his 
incapacitation secondary to the surgical procedure because he 
was unable to work and earn a living for at least six to nine 
months.  He was in a cast and unable to do much.  He was in 
pain and discomfort, and on medications.  

On January 30, 2004, his first post-operative visit, his pain 
was well controlled.  The stitches were removed.  The splint 
was removed and a removable splint was applied.  The veteran 
was to return to the clinic in 2 weeks for follow up.  The 
plan was to start physical therapy at that time.  

A February 13, 2004, orthopedic note shows that an ambulatory 
splint was removed and discontinued.  The veteran denied pain 
and discomfort.  The incision was well healed.  The wrist was 
neurovascularly intact.  The veteran started occupational 
therapy for range of motion and strengthening.  He was to 
return to the clinic in 4 weeks for follow up.  

In March 2004, the right wrist manifested swelling and 
moderate limitation of range of motion.  Strength of the 
right hand and wrist was 4/5.  Pain and swelling in the right 
wrist affected his endurance using the right upper extremity.  
His grip strength was below 10 percent in the right hand and 
75 percent in the left hand.  The plan was to upgrade his 
home exercise program.  

In relevant part, the April 29, 2004 assessment showed that 
the veteran had completed occupational therapy.  He had 
moderate limitation of motion in the right wrist.  Active 
range of motion had improved.  Pain and swelling in the right 
wrist affected endurance and use of right upper extremity.  
The veteran's endurance for exercises had improved.  His grip 
was below 10 percent in the right and 90 percent in the left 
hand.  The examiner noted that the veteran seemed to have met 
the maximum benefits of treatment.  

Analysis

The Board emphasizes that, by definition, a temporary total 
convalescence rating, contemplates only a temporary period of 
time required by a veteran to recover from the immediate 
effects of a surgery.  Chronic residual disability is rated 
under the schedular criteria and is not rated under 38 C.F.R. 
§ 4.30.  

The Board has considered the veteran's contentions that 
additional convalescence was required beyond February 28, 
2004.  VA outpatient treatment records, postoperatively, in 
January 2004, March 2004, and April 2004 do not show evidence 
of severe postoperative residuals as contemplated in the 
governing regulation that would warrant an extension of the 
veteran's paragraph 30 benefits beyond those currently 
prescribed, i.e., January 14, 2004 to February 28, 2004.  
Specifically, in February 2004, the removable splint was 
discontinued and the incision was well healed.  

The Board acknowledges the veteran's testimony that he had 
very limited use of his right wrist in March 2004.  Competent 
evidence of record shows that on March 5, 2004, he was to 
begin occupational therapy 2 to 3 times a week as an 
outpatient.  Although examination on March 18, 2004 showed 
moderate limitation of motion and below normal strength, the 
plan was to upgrade his home exercise program.  Further, 
competent medical evidence shows that active range of motion 
of the right wrist had improved, that pain and swelling 
affected endurance and use, and that the maximal benefit of 
treatment (i.e., occupational therapy post operatively) was 
achieved on April 29, 2004.  

Although the veteran continued to experience chronic symptoms 
such as residual weakness and limitation of motion beyond 
February 28, 2004, the evidence reflects that the surgical 
procedure did not (1) result in incompletely healed surgical 
healed wounds, stumps or recent amputations; (2) require 
therapeutic immobilization of one major joint or more; (3) 
necessitate house confinement; or (4) necessitate 
immobilization by cast beyond the original period.  A 
temporary total rating based on convalescence is not 
appropriate simply on the basis that the underlying 
disability continues to be symptomatic following surgery.  
The appropriate schedular rating is intended to cover this 
situation. 

The Board now examines any notations in the medical records 
as to the veteran's incapacity to work after surgery.  Such 
notations must be taken into account in the evaluation of a 
claim brought under the provisions of 38 C.F.R. § 4.30.  
Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).  
Notwithstanding the veteran's inability to work as a 
carpenter after January 14, 2004, it was not shown by the 
evidence that he could not engage in some type of employment.  
In fact, subsequent medical evidence of record suggested the 
veteran engage in a desk type job because his service-
connected back disability, rated as 40 percent disabling, 
significantly impaired his ability to work as a carpenter.  
Moreover, the veteran testified in March 2005 that he had 
applied for vocational rehabilitation.  Transcript, pp. 14-
15.  Evidence shows that a Vocational Rehabilitation 
counselor initially evaluated the veteran in 2002.  It was 
shown that the veteran wanted to pursue an administrative 
vocation.  However, a VA letter dated in May 2004 and 
associated with the Vocational Rehabilitation folder 
indicates that the veteran did not complete the assessment.  

Nonetheless, the Vocational Rehabilitation folder revealed 
that his employment as a general contractor/ carpenter was 
seasonal.  When he was unable to obtain work on his own, he 
would find sub-contractor work.  He had established a 
collection of Vietnam memorabilia as a self-employed business 
venture and sought financial assistance from VA to advance 
this business venture.  He also gave lectures and 
presentations about post-traumatic stress disorder.  
Interestingly, when examined in May 2004, a VA examiner noted 
the veteran was unemployed but that he could perform some 
desk type work.  A July 2004 VA treatment record shows that 
the veteran could not perform work that required heavy 
lifting, more than 10 pounds.  Thereafter, in March 2005, the 
evidence shows that the veteran worked two part-time jobs.  
He was employed 12 hours a week at a golf course as a ranger, 
and he also coached softball at a high school.  

In short, there is no medical evidence which suggests that 
the veteran meets any of the criteria listed in 38 C.F.R. § 
4.30(a)(1), (2) or (3) which would allow the grant of 
additional months of a temporary total convalescence rating.  
The Board therefore concludes that the preponderance of the 
evidence is against an extension of a total disability 
evaluation for convalescence beyond February 28, 2004, for 
residuals of right wrist sprain, scapholunate advanced 
collapse with carporadial degeneration, dominant hand.  In 
reaching its determination, the Board has carefully 
considered the veteran's contentions and the application of 
the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. § 3.102 (2005).  




ORDER

An initial evaluation in excess of 10 percent for residuals 
of right wrist sprain; scapholunate advanced collapse and 
carporadial degeneration, dominant hand, prior to January 14, 
2004, is denied.  

A temporary total rating beyond February 28, 2004 for 
convalescence based on surgery or treatment of residuals of 
right wrist sprain, scapholunate advanced collapse and 
carporadial degeneration, dominant hand, is denied.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to the Board's 
review of the claim of entitlement to an evaluation in 
excess of 10 percent for residuals of right wrist sprain, 
scapholunate advanced collapse with carporadial degeneration, 
dominant hand, from March 1, 2004.  38 C.F.R. §§ 4.71a, 
Diagnostic Code 5215.  The veteran also seeks a total rating 
based on individual unemployability due to service-connected 
disabilities.  38 C.F.R. § 4.16.  As these issues are 
inextricably intertwined, adjudication of the claim of 
entitlement to a total disability rating based on individual 
unemployability must be deferred until a rating decision is 
made on the increased rating claim. 

In March 2005, the veteran appeared via video conference 
before the undersigned Veterans Law Judge.  In essence, he 
testified that the May 2004 VA examination was contradictory 
and that it failed to accurately document the level of 
disability attributed to the service-connected right wrist.  

After reviewing the record on appeal, the Board has 
determined that the May 2004 report of VA examination raises 
questions regarding the actual level of disability presented 
by the post operative right wrist when compared with other 
evidence that documents the level of disability manifested 
by the right wrist postoperatively.  It is a fact that 
limitation of motion of extension of the right wrist under 
Diagnostic Code 5215 warrants no more than a 10 percent 
rating.  38 C.F.R. § 4.71a.  Nevertheless, the Board notes 
that such factors as lifting restrictions which affect the 
veteran's employment status reasonably raise the issue of 
entitlement to an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in connection with the appeal of an increased 
rating for the right wrist disability from March 1, 2004.  
See generally Bowling v. Principi, 15 Vet. App. 1, 10 (2001) 
(holding that the Board's decision will be reversed as a 
matter of law where there is plausible evidence that a 
claimant is eligible for consideration on an extra-schedular 
basis and the Board has not relied on any affirmative 
evidence to the contrary); see also VAOPGCPREC 6-96, slip op. 
at 15, 61 Fed. Reg. 66749 (1996).  

Further, the evidence of record shows carpal bones were 
removed from the veteran's hand, as well as the radial 
styloid from the wrist.  There is no indication from a 
review of the record that any physician has considered 
whether this bone loss might have created other disability 
warranting extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  In light of these circumstances, a 
comprehensive VA orthopedic examination is warranted to 
document any postoperative residuals, to include limitation 
of motion of digits, ankylosis, and non-union or malunion of 
the radius or ulna.  38 C.F.R. §§ 4.71a, Diagnostic Codes 
5210-5230.

Accordingly, these issues are remanded to the RO via the 
Appeals Management Center (AMC) for the following actions:

1.  The RO should contact the veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health 
care providers who have treated or 
examined him since July 2004 for the right 
wrist disability.  After obtaining any 
necessary authorization, the RO should 
request copies of reports of the 
identified treatment or examinations which 
are not currently of record.  All records 
obtained should be associated with the 
veteran's claims file.

2.  The veteran should then be afforded a 
VA orthopedic examination to determine the 
nature and extent of the residuals of the 
proximal row carpectomy and radial 
styloidectomy of the service-connected 
right wrist.  All necessary tests should be 
performed.  (a)  The orthopedic examiner 
should comment on any functional impairment 
due to bone loss, as well as pain and the 
pathology associated with pain should be 
described.  All ranges of motion should be 
documented.  With respect to the subjective 
complaints of pain, the examiner should be 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability and the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to the 
service-connected disability.  

(b)  The VA examiner should also comment on 
the effect, if any, the service-connected 
right wrist disability has on the veteran's 
ability to work and whether the veteran's 
right wrist disability precludes him from 
substantial and gainful employment.  

The veteran's claims file and Vocational 
Rehabilitation Folder, to include a copy of 
this Remand, should be made available to 
and reviewed by the examiner.  The 
examination report should reflect that such 
review was accomplished.  The examiner 
should set forth the complete rationale for 
all opinions expressed and conclusions 
reached.

3.  After the foregoing, the RO should 
determine whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extraschedular consideration pursuant to 38 
C.F.R. § 3.321(b) with respect to the 
veteran's right wrist disability.  

4.  Thereafter, the RO should readjudicate 
the issues on appeal: entitlement to an 
evaluation in excess of 10 percent for 
right wrist disability from March 1, 2004 
to include extraschedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1), and 
entitlement to a total rating based on 
individual unemployability, 38 C.F.R. 
§ 4.16, taking into consideration the fact 
that service connection is also in effect 
for post traumatic stress disorder and a 
back disability.  If any benefit sought on 
appeal remains denied, the RO should issue 
a Supplemental Statement of the Case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

By this remand, the Board intimates no opinion as to any 
ultimate outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


